Citation Nr: 1622131	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-43 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea (OSA). 

2.  Entitlement to service connection for a left arm disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ) at the RO in June 2012.  The Veteran was informed in February 2013 that the AVLJ who conducted the June 2012 hearing was no longer employed by the Board.  He requested another hearing which was held in August 2013 before the undersigned VLJ at the Board's Central Office in Washington, D.C.  Transcripts of both hearings are of record.  

The Board remanded the case for further action by the originating agency in April 2013 and June 2014.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is once again necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate the claims.  

First, the Veteran's complete VA treatment records are not included in the claims file.  The Veteran has reported receiving treatment at the Tampa VA Medical Center (VAMC) and Brooksville Community-Based Outpatient Clinic (CBOC) throughout the claims period.  However, there are significant gaps of time in the VAMC records currently before the Board, to include from September 2009 to January 2011 (during which time the Veteran was referred for a sleep study and diagnosed with sleep apnea) and after November 2011.  The Veteran's complete records from the Tampa VAMC must be obtained and added to the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has also reported receiving treatment for sleep apnea at a private facility.  In July 2011, he submitted a medical release form for Regional Medical Center Bayonet Point in Hudson, Florida indicating that had undergone treatment for a sleep condition.  The Veteran also testified during the June 2012 hearing that he was diagnosed with OSA following a sleep study at Hudson Hospital.  An internet search indicates that Hudson Hospital is another name for the previously identified Regional Medical Center Bayonet Point, but despite the Veteran's submission of a release form for this facility, no attempt has been made to request records of his private treatment.  Upon remand, efforts must be made to obtain records from the private medical center identified by the Veteran. 

Finally, the Board finds that the medical opinion provided by the August 2014 VA examiner with respect to the claimed left arm disability is not adequate.  The June 2014 Board remand instructed the examiner to provide an opinion addressing whether the Veteran's claimed left arm condition clearly and unmistakably existed prior to service and was not aggravated therein.  The examiner, while finding that the left arm disability clearly and unmistakably pre-existed the Veteran's enlistment into active duty, stated that it was "less likely as not that this Veteran's left arm disability...[was] aggravated beyond its natural progression, or is etiologically related to service."  Unfortunately, this statement is not responsive to the Board's remand instructions and is not adequate to address the presumption of soundness in 38 U.S.C.A. § 1111 which requires a specific finding utilizing the "clearly and unmistakably" legal standard.  An addendum medical opinion is therefore required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of VA treatment from the James A. Haley (Tampa) VAMC, to include the Brooksville CBOC.  The Board has identified that VAMC records are missing during the following periods: prior to November 1999; from June 2008 to May 2009; from September 2009 to January 2011; and, after November 2011.  

2.  Contact the Veteran and request that he execute an updated medical release form to authorize VA to obtain medical records from Regional Medical Center Bayonet Point in Hudson, Florida.  If a valid medical release form is received, obtain copies of all available treatment records from the identified private facility.  Copies of the records must be associated with the claims file and all efforts to obtain the records must be documented in the claims file.  If unable to obtain records from the Regional Medical Center, notify the Veteran and his representative and ask that they submit the requested records.  

3.  After obtaining the VA and private records identified above and associating them with the claims file, return the claims file to the VA examiner who performed the August 2014 VA examinations.  If the August 2014 examiner is not available, provide the claims file to an examiner with the appropriate expertise to render the requested medical opinions. 

After reviewing the claims file, including all new VA and private records, the examiner should issue addendum medical opinions addressing the following:
a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's sleep apnea is etiologically related to active duty, to include whether the disability had its onset during military service based on the statements of the Veteran and his wife.  

b)  Whether the Veteran's claimed left arm disability  clearly and unmistakably (obvious and manifest) existed prior to service;

And if so, whether it clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

The examiner must utilize the clear and unmistakable standard when answering BOTH questions above.

c)  If the examiner provides a negative opinion to either question above related to the left arm, the examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the left arm disability is etiologically related to active duty service, to include the complaints of pain and weakness in October 1990.

The bases for all opinions expressed should also be provided.

4.  Readjudicate the claims on appeal.  If the benefits sought remain denied, issue a SSOC before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




